 


 HR 6131 ENR: To permit certain expenditures from the Leaking Underground Storage Tank Trust Fund.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 6131 
 
AN ACT 
To permit certain expenditures from the Leaking Underground Storage Tank Trust Fund. 
 
 
1.Expenditures permitted from the Leaking Underground Storage Tank Trust Fund
(a)In generalSubsection (c) of section 9508 of the Internal Revenue Code of 1986 is amended—
(1)by striking section 9003(h) and inserting sections 9003(h), 9003(i), 9003(j), 9004(f), 9005(c), 9010, 9011, 9012, and 9013, and
(2)by striking Superfund Amendments and Reauthorization Act of 1986 and inserting Public Law 109–168.
(b)Conforming amendmentsSection 9014(2) of the Solid Waste Disposal Act is amended by striking Fund, notwithstanding section 9508(c)(1) of the Internal Revenue Code of 1986 and inserting Fund.
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
